Case 18-62370-wlh        Doc 70    Filed 12/11/20 Entered 12/11/20 12:03:36             Desc Main
                                   Document      Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


IN RE:                                            :           CASE NO. 18-62370-WLH
                                                  :
CONNIE SANDERS,                                   :           CHAPTER        7
                                                  :
         Debtor.                                  :

                                 CERTIFICATE OF SERVICE

       This is to certify that on December 11, 2020, I, Michael J. Bargar, caused to be served a
true and correct copy of the Notice of Pleading, Deadline to Object, and for Hearing [Doc No.
69] by first class United States Mail, postage prepaid, on all of those entities set forth at the
addresses stated:

Office of the United States Trustee
362 Richard B. Russell Federal Building               Ian Falcone
75 Ted Turner Drive, SW                               The Falcone Law Firm, P.C.
Atlanta, GA 30303                                     363 Lawrence Street
                                                      Marietta, GA 30060
S. Gregory Hays
Hays Financial Consulting, LLC                        Will B. Geer
Suite 555                                             Wiggam & Geer, LLC
2964 Peachtree Road                                   50 Hurt Plaza, SE
Atlanta, GA 30305                                     Suite 1150
                                                      Atlanta, GA 30303
T. Owen Farist
GDCR                                                  Mighty Oak Group, LLC
49 Atlanta Street                                     c/o Marcus Whitesides
Marietta, GA 30060                                    1880 West Oak Parkway, Ste 103
                                                      Marietta, GA 30062

                                                      Connie Sanders
                                                      1196 Lincoln Drive
                                                      Marietta, GA 30066



         This is to certify further that on December 11, 2020, I, Michael J. Bargar, caused to be
served copies of the Notice of Pleading, Deadline to Object, and for Hearing [Doc No. 69] by
first class United States Mail, postage prepaid, on all of those entities set forth on Exhibit “A” at
the addresses stated.




AGG\15940328v1
Case 18-62370-wlh      Doc 70     Filed 12/11/20 Entered 12/11/20 12:03:36   Desc Main
                                  Document      Page 2 of 5



       Respectfully submitted this 11th day of December, 2020.

                                           ARNALL GOLDEN GREGORY LLP
                                           Attorneys for Chapter 7 Trustee


                                           By:/s/ Michael J. Bargar
171 17th Street, NW, Suite 2100               Michael J. Bargar
Atlanta, Georgia 30363                        Georgia Bar No. 645709
Phone: (404) 873-8500                         michael.bargar@agg.com




AGG\15940328v1
Case 18-62370-wlh   Doc 70   Filed 12/11/20 Entered 12/11/20 12:03:36   Desc Main
                             Document      Page 3 of 5




                             EXHIBIT “A” FOLLOWS




AGG\15940328v1
               Case 18-62370-wlh    Doc 70   Filed 12/11/20         Entered 12/11/20 12:03:36      Desc Main
Label Matrix for local noticing         AFNI Document           Page 4 of 5          (p)JPMORGAN CHASE BANK N A
113E-1                                  1310 Martin Luther King Drive                BANKRUPTCY MAIL INTAKE TEAM
Case 18-62370-wlh                       PO Box                                       700 KANSAS LANE FLOOR 01
Northern District of Georgia            Bloomington, IL 61701-1465                   MONROE LA 71203-4774
Atlanta
Fri Dec 11 09:35:47 EST 2020
Michael J. Bargar                       Best Buy                                     Capital One Bank (USA), N.A.
Arnall Golden Gregory, LLP              P.O. Box 9001007                             PO Box 71083
Suite 2100                              Louisville, KY 40290-1007                    Charlotte, NC 28272-1083
171 17th Street, N.W.
Atlanta, GA 30363-1031

Capital One MasterCard                  Carnival MasterCard                          Directv, LLC
PO Box 71083                            PO Box 60517                                 by American InfoSource as agent
Charlotte, NC 394. 28272-1083           City Of Industry, CA 91716-0517              4515 N Santa Fe Ave
                                                                                     Oklahoma City, OK 73118-7901


Directv, LLC                            Douglas Davis, Esq.                          Ian M. Falcone
by American InfoSource as agent         Davis Lawyers LLC                            The Falcone Law Firm, P.C.
PO Box 5008                             5445 Peachtree Dunwoody Road                 363 Lawrence Street
Carol Stream, IL 60197-5008             Atlanta, GA 30342-2186                       Marietta, GA 30060-2056


HSN                                     Todd E. Hatcher                              S. Gregory Hays
PO box 659707                           Gregory Doyle Calhoun & Rogers, LLC          Hays Financial Consulting, LLC
San Antonio, TX 78265-9707              49 Atlanta Street                            Suite 555
                                        Marietta, GA 30060-1977                      2964 Peachtree Road
                                                                                     Atlanta, GA 30305-4909

Hays Financial Consulting, LLC          Holland America Visa                         Internal Revenue Service
S. Gregory Hays                         PO Box 60517                                 PO Box 7346
2964 Peachtree Road NW                  City of Industry, CA 91716-0517              Philadelphia, PA 19101-7346
Suite 555
Atlanta, Ga 30305-4909

Jason R. Curles, Esq.                   KMMP Homes LLC                               King III SBW LLC
Taylor English                          c/o T. Owen Farist, Esq.                     c/o T.Owen Farist, Esq.
1600 Parkwood Circle, Suite 400         49 Atlanta St                                49 Atlanta St
Atlanta, GA 30339-2119                  Marietta, GA 30060-1977                      Marietta, GA 30060-1977


Mighty Oak, LLC                         Office of the United States Trustee          PRA Receivables Management, LLC
c/o Marcus Whitesides                   362 Richard Russell Building                 PO Box 41021
3183 Buck Way,                          75 Ted Turner Drive, SW                      Norfolk, VA 23541-1021
Alpharetta, GA 30004-7449               Atlanta, GA 30303-3315


PYOD, LLC                               Parkwest Gallery                             Quantum3 Group LLC as agent for Comenity Cap
Resurgent Capital Services              PO Box 960061                                PO Box 788
PO Box 19008                            Orlando, FL 32896-0061                       Kirkland, WA 98083-0788
Greenville, SC 29602-9008


Receivables Performance Mgmt. LLC       Connie Sanders                               Shannon Collier PC
Directv                                 1196 Lincoln Drive                           The Law Office of
20816-44th, Avenue W                    Marietta, GA 30066-2832                      Shannan S Collier PC
Lynnwood, WA 98036-7744                                                              100 Galleria Pkwy, Ste 1010
                                                                                     Atlanta GA 30339-5947
               Case 18-62370-wlh             Doc 70       Filed 12/11/20         Entered 12/11/20 12:03:36              Desc Main
Slipakoff & Slomka PC                                Slipakoff & Slomka, PC Page 5 of 5
                                                          Document                                        Steve Yaklin
2859 Paces Ferry Road                                2859 Paces Ferry Road, SE, Suite 1700                King & Yaklin LLP
Atlanta, GA 30339-6213                               Atlanta, GA 30339-6213                               192 Anderson Street, Suite 125
                                                                                                          Marietta, GA 30060-1930


Stogner Law LLC                                      Synchrony Bank                                       T Farist Owen, Esq.
1925 Vaughn Road                                     c/o PRA Receivables Management, LLC                  Gregory, Doyle,Calhoun and Rogers LLC
Suite 105                                            PO Box 41021                                         49 Atlanta Street
Kennesaw, GA 30144-4566                              Norfolk, VA 23541-1021                               Marietta, GA 30060-1977


United States Attorney                               William Brannen
Northern District of Georgia                         c/o T. Owen Fanist, Esq.
75 Ted Turner Drive SW, Suite 600                    49 Atlanta St
Atlanta GA 30303-3309                                Marietta, GA 30060-1977




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Amazon Prime/Chase                                   (d)Slate/Chase
Po Box 1423                                          PO Box 1423
Charlotte, NC 28201-1423                             Charlotte, NC 28201-7674




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)King III SBW, LLC                                 End of Label Matrix
                                                     Mailable recipients    37
                                                     Bypassed recipients     1
                                                     Total                  38
